ORDER
PER CURIAM.
Deena Ferguson (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found her guilty of two counts of first-degree statutory sodomy, in violation of Section 566.062 RSMo 2000. The trial court sentenced Defendant to two concurrent terms of imprisonment for ten years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).